Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Murphy on February 2, 2022.
In claim 1, please replace the entire description of component (g) with the following:

(g) 2 to 20 parts by weight of an adhesive ingredient selected from (g-2) or a combination of (g-2) and (g-1) below
(g-1) a compound of general formula (1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein n is an integer from 1 to 15
(g-2) an organosilicon compound of from 1 to 100 silicon atoms which has at least one phenylene skeleton and at least one silicon-bonded hydrogen atom per molecule.

In claim 5, please replace the entire description of component (g) with the following:


(g-1) a compound of general formula (1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein n is an integer from 1 to 15
(g-2) an organosilicon compound of from 1 to 100 silicon atoms which has at least one phenylene skeleton and at least one silicon-bonded hydrogen atom per molecule.

In claim 7, please replace the entire description of component (g) with the following:

(g) 2 to 20 parts by weight of an adhesive ingredient selected from (g-2) or a combination of (g-2) and (g-1) below
(g-1) a compound of general formula (1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein n is an integer from 1 to 15
(g-2) an organosilicon compound of from 1 to 100 silicon atoms which has at least one phenylene skeleton and at least one silicon-bonded hydrogen atom per molecule.

Please cancel claims 9, 11, and 13.

Allowable Subject Matter
	Applicant was advised that, although the Examiner remained convinced of the propriety of his earlier rejection, so too was the determination that the mandated presence of (g-2) was not rendered obvious by the prior art seemingly correct.  Hence, it was suggested that Applicant might consider inserting the limitations outlined in new claims 9, 11, and 13 into claims 1, 5, and 7 respectively.  Applicant indicated that this would be acceptable and requested that the Examiner make the proposed changes by way of Examiner’s amendment.
	As an aside, merely to address the Applicants’ position that one of ordinary skill would not incorporate into the heat conductive coating composition of Asaine already containing a resinous tackifier an adhesion promoter as described in Larson, the Examiner cites U.S. Patent Application Publication Nos. 2018/0037013 [0001,0013,0062] and 2016/0355714 (abstract,[0057]) as evidence that it is, in fact, known to add silane-based adhesion promoters to hydrosilylation-curable polysiloxane compositions containing a resinous silicone tackifier to augment the adhesive effects of the same.

	The prior art cited during this prosecution is believed to be the most germane available.  Insofar as it fails to even render obvious the instant invention, claims 1-8, 10, 12, and 14 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 3, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765                                                                                                                                                                                                        16